DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the recitation “the wireless phone charger” recited on line 15 lacks proper antecedent basis and it is not clear what “the wireless phone charger” means. “the wireless phone charger” will be interpret as “a wireless phone charger.” Thus, the metes and bounds cannot be determined, which renders the claim indefinite.
Claims 2-10 are included in this 112-rejection due to their dependency on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0249306 A1) in view of Partovi et al. (US 2018/0041047 A1).
In regards to claim 1, Kim discloses, in figure 2, a long distance wireless mobile phone power charging device (Fig. 2), comprising: a power source (220) for providing electric power (Par 0064); the power source (220) being 5connected to a power conversion and transmission device (output of 222; Par 0064); the power conversion and transmission device serving to receive power from the power source (input of 220) and converting the received power into electromagnetic waves for transmitting outwards (Par 0060-0064); and a receiver (230) which is capable to be connected to a handset (device load 236; Par 0137); the receiver (236) serving to receive electromagnetic wave emitted from the power conversion and transmission device (output of 222) and then converting the electromagnetic wave into electric current which is further transferred to power cells of the handset (Par 0066-0067); 15and wherein in power charging, the wireless power charger (210) is placed near the power source (Par 0058- 0060); the wireless power charger (210) power supplies power to the power source (220) by electromagnetic induction (Par 0060), but does not disclose the power source containing a battery for power storage; the battery being connected to the power conversion and 10transmission device.
However, Partovi discloses, in figure 20, the power source (370) containing a battery (374) for power storage (Par 0171); the battery (374) being connected to the power conversion and 10transmission device (coil 372; Par 0168, 0171).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including the power source containing a battery for power storage; the battery being connected to the power conversion and 10transmission device in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
In regards to claim 2, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1. Partovi further discloses, in figure 20, wherein the power source (370) is installed with a plug for power supply (Par 0051).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including wherein the power source is installed with a plug for power supply in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
In regards to claim 3, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 2. Partovi further discloses wherein the plug is a general used plug for connecting to an outside commercial used electric source from power plants (Par 0168, 0171).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including wherein the plug is a general used plug for connecting to an outside commercial used electric source from power plants in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
In regards to claim 4, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 2. Partovi further discloses wherein the plug is a USB plug (Par 0168).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including wherein the plug is a USB plug in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
In regards to claim 5, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1. Kim further discloses, in figure 2, wherein the power source (220) is charged by a wireless power charger (210) for charging power to the power source wirelessly (Par 0060-0064).
In regards to claim 6, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1. Partovi further discloses, in figure 20, wherein the power source (370) is installed with a solar plate (376) for absorbing light power and converting the light power into electric power which is further stored in the battery of the power source (Par 0171).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including wherein the power source is installed with a solar plate for absorbing light power and converting the light power into electric power which is further stored in the battery of the power source in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0249306 A1) in view of Partovi et al. (US 2018/0041047 A1) in further view of Singamsetti et al. (US 2015/0181413 A1).
In regards to claim 7, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1, but does not disclose wherein the receiver is an expanded transversal structure which has a shape matched to that of the handset so that when the receiver is combined to the handset; the two are formed as an integral structure.
However, Singamsetti discloses, in figure 5A, wherein the receiver (530) is an expanded transversal structure which has a shape matched to that of the handset (200) so that when the receiver is combined to the handset; the two are formed as an integral structure (Par 0029-0030; receiver 530 has a shape matched onto the mobile device 200 which are formed as an integral structure combined).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Partovi to incorporate the teachings of Singamsetti by including wherein the receiver is an expanded transversal structure which has a shape matched to that of the handset so that when the receiver is combined to the handset; the two are formed as an integral structure in order to prevent non-authorized entities from accessing the data stored in the storage module 540 (Singamsetti; Par 0031).
In regards to claim 8, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1. Singamsetti further discloses, in figure 5A, wherein the receiver (530) is installed within a handset (200; Par 0029-0030), and a surface or a preset position of the handset (200) is formed with an electromagnetic induction unit for receiving electromagnetic wave (Fig. 2; wireless transceiver 230 formed on a surface of 200; Par 0029-0030) transmitted from the power conversion and transmission device (output of 222 as discussed in Kim).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Partovi to incorporate the teachings of Singamsetti by including wherein the receiver is installed within a handset, and a surface or a preset position of the handset is formed with an electromagnetic induction unit for receiving electromagnetic wave transmitted from the power conversion and transmission device in order to prevent non-authorized entities from accessing the data stored in the storage module 540 (Singamsetti; Par 0031).
In regards to claim 9, Kim in view of Partovi disclose the long distance wireless mobile phone power charging device as 20claimed in claim 1. Singamsetti further discloses, in figure 2, further comprising: a handset APP (225); when the handset APP (225) is downloaded to the handset (Par 0029-0031), the charge of the handset is controlled thereby; by the APP, the actuation of the receiver is controlled by the APP and a pass word is necessary for actuation (Par 0029-0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Partovi to incorporate the teachings of Singamsetti by including a handset APP; when the handset APP is downloaded to the handset, the charge of the handset is controlled thereby; by the APP, the actuation of the receiver is controlled by the APP and a pass word is necessary for actuation in order to prevent non-authorized entities from accessing the data stored in the storage module 540 (Singamsetti; Par 0031).
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0249306 A1) in view of Partovi et al. (US 2018/0041047 A1).
In regards to claim 10, Kim and Partovi discloses the claimed invention except for wherein the receiver is distanced from the power source with a distance between 1 meter to 50 meters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the receiver is distanced from the power source with a distance between 1 meter to 50 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Partovi by including wherein the receiver is distanced from the power source with a distance between 1 meter to 50 meters in order for the power efficiency to be maximized and to minimize losses in the coil and produces optimum power transfer efficiency at a particular frequency (Partovi; Par 0110-0111).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842